--------------------------------------------------------------------------------

Exhibit 10.1
 
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION





 
)
 
In the Matter of
)
Order No.: NE-11- 14
 
)
   
)
 
BROOKLYN FEDERAL
)
 
SAVINGS BANK
)
Effective Date: March 31, 2011
 
)
 
Brooklyn, New York
)
 
OTS Docket No. 03198
)
       

ORDER TO CEASE AND DESIST




WHEREAS, BROOKLYN FEDERAL SAVINGS BANK, Brooklyn, New York, OTS Docket No. 03198
(Association), by and through its Board of Directors (Board), has executed a
Stipulation and Consent to the Issuance of an Order to Cease and Desist
(Stipulation); and
 
WHEREAS, the Association, by executing the Stipulation, has consented and agreed
to the issuance of this Order to Cease and Desist (Order) by the Office of
Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and
 
WHEREAS, pursuant to delegated authority, the OTS Regional Director for the
Northeast Region (Regional Director) is authorized to issue Orders to Cease and
Desist where a savings association has consented to the issuance of an order.
 
NOW, THEREFORE, IT IS ORDERED that:
 
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 1 of 18


 
 

--------------------------------------------------------------------------------

 



 
Cease and Desist.
 
1.           The Association, its institution-affiliated parties,1 and its
successors and assigns, shall cease and desist from any action (alone or with
others) for or toward causing, bringing about, participating in, counseling, or
the aiding and abetting the unsafe or unsound banking practices that resulted
in:
 
(a) operating the Association with an inadequate level of capital protection for
the volume, type and quality of assets held by the Association;
 
(b) operating the Association with inadequate earnings to fund growth, support
dividend payments and augment capital;
 
(c) operating the Association without an adequate business plan;
 
(d) creating concentrations of credit without adequate and effective risk
management;
 
(e) operating the Association without an adequate level of experienced and
qualified loan underwriting and/or credit administration staff; and
 
(f) operating the Association with an excessive level of problem assets.
 
Capital.
 
2.           By April 30, 2011, the Association shall have and maintain a Tier 1
(Core) Capital Ratio equal to or greater than ten percent (10 %) and a Total
Risk-Based Capital Ratio equal to or greater than fifteen percent (15%)2 after
the funding of an adequate Allowance for Loan and Lease Losses (ALLL).
 
3.           By April 30, 2011, the Association shall submit a written plan for
the time period of April 1, 2011 to September 30, 2013 to maintain the
Association’s capital at the levels prescribed in Paragraph 2 (Capital Plan)
that is acceptable to the Regional Director.  At a minimum, the Capital Plan
shall:
 
___________________________
1 The term “institution-affiliated party” is defined at 12 U.S.C. § 1813(u).
2 The requirement in Paragraph 2 to have and maintain a specific capital level
means that the Association may not be deemed to be “well-capitalized” for
purposes of 12 U.S.C. §1831o and 12 C.F.R. Part 565, pursuant to 12 C.F.R.
§565.4(b)(1)(iv).
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 2 of 18
 
 
 

--------------------------------------------------------------------------------

 
(a)           identify the specific sources of additional capital and the
timeframes and methods by which additional capital will be raised, including
specific target dates and corresponding capital levels;
 
(b)           detail the Association’s capital preservation and enhancement
strategies with specific narrative goals;
 
(c)           address the requirements and restrictions imposed by this Order
relating to capital;
 
(d)           include detailed quarterly financial projections, including Tier 1
(Core) and Total Risk-Based Capital Ratios, for the period beginning April 1,
2011 and ending September 30, 2013;
 
(e)           address the Association’s level of classified assets, ALLL,
earnings, asset concentrations, liquidity needs, and trends in the foregoing
areas; and
 
(f)           address current and projected trends in real estate market
conditions.
 
4.           Upon receipt of written notification from the Regional Director
that the Capital Plan is acceptable, the Association shall implement and adhere
to the Capital Plan.  A copy of the Capital Plan and the Board meeting minutes
reflecting the Board’s adoption thereof shall be provided to the Regional
Director within ten (10) days after the Board meeting.
 
5.           Within sixty (60) days after the end of each quarter, beginning
with the quarter ending June 30, 2011, the Board shall review the Association’s
compliance with the Capital Plan.  At a minimum, the Board’s review shall
include:
 
(a)           a comparison of actual operating results to projected results;
 
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 3 of 18
 
 
 

--------------------------------------------------------------------------------

 
(b)           detailed explanations of any material deviations;3 and
 
(c)           a discussion of specific corrective actions or measures that have
been or will be implemented to address each material deviation.
 
6.           Within fifteen (15) days after: (a) the Association fails to meet
the capital requirements prescribed in Paragraph 2; (b) the Association fails to
comply with the Capital Plan prescribed in Paragraph 3; or (c) any written
request from the Regional Director, the Association shall submit a written
Contingency Plan that is acceptable to the Regional Director.
 
7.           The Contingency Plan shall detail the actions to be taken, with
specific time frames, to achieve one of the following results by the later of
the date of receipt of all required regulatory approvals or sixty (60) days
after the implementation of the Contingency Plan: (a) merger with, or
acquisition by, another federally insured depository institution or holding
company thereof; or (b) voluntary dissolution by filing an appropriate
application with the OTS in conformity with applicable laws, regulations and
regulatory guidance.
 
8.           Upon receipt of written notification from the Regional Director,
the Association shall implement and adhere to the Contingency Plan
immediately.  The Association shall provide the Regional Director with written
status reports detailing the Association’s progress in implementing the
Contingency Plan by no later than the first (1st) and fifteenth (15th) of each
month following implementation of the Contingency Plan.
 
_____________________
3 A deviation shall be considered material under this Paragraph of the Order
when the Association determines that it needs to adjust its identified sources
of additional capital, timeframes, methods, or target dates by which it will
raise capital.

Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 4 of 18


 
 

--------------------------------------------------------------------------------

 
 
Business Plan.
 
9.           Within ninety (90) days, the Association shall submit an updated
comprehensive business plan for the time period of April 1, 2011 to March 31,
2012 (Business Plan).  At a minimum, the Business Plan shall conform to
applicable laws, regulations and regulatory guidance and include:
 
(a)           plans to improve the Association’s core earnings, reduce expenses,
maintain appropriate levels of liquidity, and achieve profitability on a
consistent basis throughout the term of the Business Plan;
 
(b)           strategies for ensuring that the Association has the financial and
personnel resources necessary to implement and adhere to the Business Plan,
adequately support the Association’s risk profile, maintain compliance with
applicable regulatory capital requirements, and comply with this Order;
 
(c)           quarterly pro forma financial projections (balance sheet,
regulatory capital ratios, and income statement) for each quarter covered by the
Business Plan that are presented in a format consistent with the Thrift
Financial Report (TFR); and
 
(d)           identification of all relevant assumptions made in formulating the
Business Plan and a requirement that documentation supporting such assumptions
be retained by the Association.
 
10.           Upon receipt of written notification from the Regional Director
that the Business Plan is acceptable, the Association shall implement and adhere
to the Business Plan.  A copy of the Board meeting minutes reflecting the
Board’s adoption thereof shall be provided to the Regional Director within
fifteen (15) days after the Board meeting.
 
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 5 of 18
 
 
 

--------------------------------------------------------------------------------

 
11.           Any material modifications4 to the Business Plan must receive the
prior written non-objection of the Regional Director.  The Association shall
submit proposed material modifications to the Regional Director at least
forty-five (45) days prior to implementation.
 
12.           Within sixty (60) days after the end of each quarter, after
implementation of the Business Plan, the Board shall review quarterly variance
reports on the Association’s compliance with the Business Plan (Business Plan
Variance Reports).  The Business Plan Variance Reports shall:
 
(a)           identify variances in the Association’s actual performance during
the preceding quarter as compared to the projections set forth in the Business
Plan;
 
(b)           contain an analysis and explanation of identified variances; and
 
(c)           discuss the specific measures taken or to be taken to address
identified variances.
 
13.           A copy of the Business Plan Variance Reports and Board meeting
minutes shall be provided to the Regional Director within fifteen (15) days
after the Board meeting.
 
Liquidity Management.
 
14.           Within thirty (30) days, the Association shall revise its
liquidity and funds management policy (Liquidity Management Policy).  The
Liquidity Management Policy shall comply with all applicable laws, regulations
and regulatory guidance.
 
15.           The Liquidity Management Policy shall include a Contingency
Funding Plan, which shall, at a minimum, include:
 
________________________
4A modification shall be considered material under this Section of the Order if
the Association plans to: (a) engage in any activity that is inconsistent with
the Business Plan; or (b) exceed the level of any activity contemplated in the
Business Plan or fail to meet target amounts established in the Business Plan by
more than ten percent (10%), unless the activity involves assets risk-weighted
fifty percent (50%) or less, in which case a variance of more than twenty-five
percent (25%) shall be deemed to be a material modification.
 
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 6 of 18
 
 
 

--------------------------------------------------------------------------------

 
(a)           alternative funding sources for meeting extraordinary demands or
to provide liquidity in the event the sources identified are insufficient.  Such
alternative funding sources must consider, at a minimum, the selling of assets,
obtaining secured lines of credit, recovering charged-off assets, injecting
additional equity capital, and the priority of their implementation;
 
(b)           appropriate lines of credit at correspondent banks, including the
Federal Reserve Bank, that would allow the Association to borrow funds to meet
depositor demands if the Association’s other provisions for liquidity prove to
be inadequate; and
 
(c)           retention of investment securities and other identified categories
of investments that can be liquidated within one day in amounts sufficient (as a
percentage of the Association’s total assets) to ensure the maintenance of the
Association’s liquidity position at a level consistent with short-and-long-term
liquidity objectives.
 
16.           Beginning on April 30, 2011, the Association shall submit to the
Regional Director a monthly written assessment of its current liquidity position
(Liquidity Report).  The Liquidity Report shall include an assessment of the
Association’s compliance with its Liquidity Management Policy and Contingency
Funding Plan.  At a minimum, the Liquidity Report shall include:
 
(a)           cash on hand;
 
(b)   a maturity schedule of certificates of deposit, including, but not limited
to, large uninsured deposits and brokered deposits;
 
(c)           the volatility of demand deposits, including escrow deposits;
 
(d)   a schedule of all funding obligations, including unfunded loan
commitments, outstanding lines of credit and outstanding letters of credit; and
 
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 7 of 18
 
 
 

--------------------------------------------------------------------------------

 
(e)    a listing of funding sources, including federal funds sold; unpledged
assets and assets available for sale; and borrowing lines by lender, including
original amount, remaining availability, type and book value of collateral
pledged, terms, and maturity date, if applicable.
 
17.           Within fifteen (15) days of receipt of communication from a
Federal Home Loan Bank, Federal Reserve Bank, correspondent bank, or government
agency with collateralized public unit deposits regarding changes in the
Association’s borrowing and/or collateral requirements, the Association shall
notify the Regional Director of such communication.
 
18.           The Board’s review of the Liquidity Management Policy and
Contingency Funding Plan shall be documented in the Board meeting minutes.  A
copy of the Liquidity Management Policy and Contingency Funding Plan shall be
provided to the Regional Director within ten (10) days of adoption by the Board.
 
Concentrations of Credit.
 
19.           Within thirty (30) days, the Association shall update its written
program for identifying, monitoring, and controlling risks associated with
concentrations of credit (Credit Concentration Program).  The Credit
Concentration Program shall comply with all applicable laws, regulations and
regulatory guidance and shall contain a written action plan, including specific
time frames, for bringing the Association into compliance with its concentration
of credit limits.
 
20.           Within forty-five (45) days, the Association shall submit its
updated Credit Concentration Program to the Regional Director for review and
comment.  Upon receipt of written notification from the Regional Director that
the updated Credit Concentration Program is acceptable, the Association shall
implement and adhere to the updated Credit Concentration Program.  The Board’s
review of the updated Credit Concentration Program shall be documented in the
Board meeting minutes.
 
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 8 of 18
 
 
 

--------------------------------------------------------------------------------

 
21.           Within sixty (60) days after the end of each quarter, beginning
with the quarter ending March 31, 2011, the Board shall continue to review the
appropriateness of the Association’s concentration limits given current
conditions and the Association’s compliance with its updated Credit
Concentration Program including the written action plan to bring the Association
into compliance with its concentration of credit limits.  The Board’s review of
the Association’s updated Credit Concentration Program shall be documented in
the Board meeting minutes.
 
Department Resource Enhancement.
 
22.           By no later than March 31, 2011, the Association shall develop and
submit a plan, acceptable to the Regional Director, for enhancement of staffing
resources in the loan underwriting/credit administration functions at the
Association (Loan Underwriting/Credit Administration Plan) based on the
conclusions and recommendations contained in the loan underwriting/credit
administration review dated December 17, 2010 performed by the independent
consultant hired by the Association (Loan Underwriting/Credit Administration
Review).  Immediately following receipt of written notice of non-objection to
the Loan Underwriting/Credit Administration Plan (with such revisions as may be
required by the Regional Director), the Association shall implement the Loan
Underwriting/Credit Administration Plan.  A copy of the Board Resolution
approving the Loan Underwriting/Credit Administration Plan shall be provided to
the Regional Director within fifteen (15) days of its adoption by the Board.
 
Problem Assets.
 
23.           Within thirty (30) days, the Association shall develop an updated,
detailed, written plan with specific strategies, targets and timeframes to
reduce5 the Association’s level of problem assets6 (Problem Asset Reduction
Plan).  The updated Problem Asset Reduction Plan, at a minimum, shall include:
 
__________________________
5 For purposes of this Paragraph, “reduce” means to collect, sell, charge off,
or improve the quality of an asset sufficient to warrant its removal from
adverse criticism.
6 The term “problem assets” shall include all classified assets, assets
designated special mention, and all nonperforming assets.
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 9 of 18
 
 
 
 

--------------------------------------------------------------------------------

 
(a) quarterly targets for the level of problem assets as a percentage of Tier 1
(Core) capital plus ALLL;
 
(b) a description of the methods for reducing the Association’s level of problem
assets to the established targets; and
 
(c) all relevant assumptions and projections based on a best-case scenario, a
worst-case scenario, and a most probable case scenario, and documentation
supporting such assumptions and projections.
 
24.           Within thirty-five (35) days, the Association shall submit its
updated Problem Asset Reduction Plan to the Regional Director for review and
comment.  Upon receipt of written notification from the Regional Director that
the updated Problem Asset Reduction Plan is acceptable, the Association shall
implement and adhere to the updated Problem Asset Reduction Plan.  The Board’s
review of the updated Problem Asset Reduction Plan shall be documented in the
Board meeting minutes.  A copy of the updated Problem Asset Reduction Plan shall
be provided to the Regional Director within fifteen (15) days of adoption by the
Board.
 
25.           Within sixty (60) days after the end of each quarter, beginning
with the quarter ending March 31, 2011, the Association shall submit a quarterly
written asset status report (Quarterly Asset Report) to the Board.  The Board’s
review of the Quarterly Asset Report shall be documented in the Board meeting
minutes.  The Quarterly Asset Report shall include, at a minimum:
 
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 10 of 18
 
 
 

--------------------------------------------------------------------------------

 
(a)           a comparison of problem assets to Tier 1 (Core) capital plus ALLL
and Total Risk-Based capital;
 
(b)           a comparison of problem assets at the current quarter end with the
preceding quarter;
 
(c)           a breakdown of problem assets by risk factor (special mention,
substandard, doubtful, and loss) and type (for example, residential, acquisition
and development, construction, land loans, location and origination source);
 
(d)           an assessment of the Association’s compliance with the Problem
Asset Reduction Plan; and
 
(e)           actions taken during the preceding quarter to reduce the
Association’s level of problem assets.
 
26.           Within sixty (60) days after the end of each quarter, a copy of
the Quarterly Asset Report shall be provided to the Regional Director.
 
Restrictions on Lending.
 
27.           Effective immediately, the Association shall not make, invest in,
or purchase any new commercial real estate loans.
 
28.           Effective immediately, the Association shall not, except with the
prior written non-objection of the Regional Director, refinance, extend, or
otherwise modify, any loans to borrowers whose existing loans or lines are
classified or listed as special mention, unless the Association has: (a)
developed and implemented a workout plan for that borrower; and (b) strengthened
its position through a reduction in the outstanding loan balance and/or obtained
additional collateral.
 
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 11 of 18
 
 
 

--------------------------------------------------------------------------------

 
Management Plan.
 
29.           By no later than April 30, 2011, the Board shall conduct a review
and analysis of the management study dated November 2010 that was performed by
the independent third-party retained by the Association (Management Study) and
shall prepare and submit to the Regional Director for non-objection, a written
management plan (Management Plan) that addresses all conclusions and
recommendations noted in the Management Study.  The Management Plan shall,  at a
minimum:
 
(a)           require, by April 30, 2011, a plan with specific timeframes for
the Association to add at least three new independent7 directors to its board of
directors; and
 
(b)           require, by April 30, 2011, a plan for the Association to retain a
new Chief Executive Officer who has demonstrated ability to manage an
Association or Bank in a safe and sound manner and in compliance with applicable
laws and regulations.
 
30.           Immediately following receipt from the Regional Director of
written notice of non-objection to the Management Plan (with such revisions as
may be required by the Regional Director), the Association shall implement and
adhere to the Management Plan.
 
_____________________

7 For purposes of this Order, an individual who is “independent” with respect to
the Association shall be any individual who: (a) is not employed in any capacity
by the Association, its subsidiaries, or its affiliates, other than as a
director; (b) does not own or control more than ten percent (10%) of the
outstanding shares of the Association or its affiliates; (c) is not related by
blood or marriage to any officer or director of the Association or its
affiliates, or to any shareholder owning more than ten percent (10%) of the
outstanding shares of the Association or its affiliates, and who does not
otherwise share a common financial interest with any such officer, director or
shareholder; and (d) is not indebted, directly or indirectly, to the Association
or any of its affiliates, including the indebtedness of any entity in which the
individual has a substantial financial interest, in an amount exceeding five
percent (5%) of the Association’s total Tier 1 capital and allowance for loan
and lease losses.


Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 12 of 18


 
 

--------------------------------------------------------------------------------

 
 
Board Oversight of Compliance with Order.
 
31.            Effective immediately, the Board shall monitor and coordinate the
Association’s compliance with the provisions of this Order.  The Board shall
review and adopt all policies and procedures required by this Order prior to
submission to the OTS.
 
32.           Within thirty (30) days after the end of each month, beginning
with the month ending after the effective date of this Order, the Association
shall prepare a written compliance progress report for the Board (Compliance
Tracking Report).  The Compliance Tracking Report shall, at a minimum:
 
(a)           separately list each corrective action required by this Order;
 
(b)           identify the required or anticipated completion date for each
corrective action; and
 
(c)           discuss the current status of each corrective action, including
the action(s) taken or to be taken to comply with each corrective action.
 
33.           Within sixty (60) days after the end of each month, beginning with
the month ending after the effective date of this Order, the Board shall review
the Compliance Tracking Report and all reports required to be prepared by this
Order.  Following its review, the Board shall adopt a resolution: (a) certifying
that each director has reviewed the Compliance Tracking Report and all required
reports; and (b) documenting any corrective actions adopted by the Board.  A
copy of the Compliance Tracking Report and the Board resolution shall be
provided to the Regional Director within ten (10) days after the Board meeting.
 
34.           Nothing contained herein shall diminish the responsibility of the
entire Board to ensure the Association’s compliance with the provisions of this
Order.
 
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 13 of 18

 
 
 

--------------------------------------------------------------------------------

 
 
Growth.
 
35.           Effective immediately, the Association shall not increase its
total assets during any quarter in excess of an amount equal to net interest
credited on deposit liabilities during the prior quarter without the prior
written notice of non-objection of the Regional Director.
 
Brokered Deposits.
 
36.           Effective immediately, the Association shall comply with the
requirements of 12 C.F.R. § 337.6(b).
 
Directorate and Management Changes.
 
37.           Effective immediately, the Association shall comply with the prior
notification requirements for changes in directors and Senior Executive
Officers8 set forth in 12 C.F.R. Part 563, Subpart H.
 
Golden Parachute and Indemnification Payments.
 
38.           Effective immediately, the Association shall not make any golden
parachute payment9 or prohibited indemnification payment10 unless, with respect
to each such payment, the Association has complied with the requirements of 12
C.F.R. Part 359 and, as to indemnification payments, 12 C.F.R. § 545.121.
 
Employment Contracts and Compensation Arrangements.
 
39.           Effective immediately, the Association shall not enter into,
renew, extend or revise any contractual arrangement relating to compensation or
benefits for any Senior Executive Officer or director of the Association, unless
it first provides the Regional Director with not less than sixty (60) days prior
written notice of the proposed transaction.  The notice to the Regional Director
shall include a copy of the proposed employment contract or compensation
arrangement or a detailed, written description of the compensation arrangement
to be offered to such officer or director, including all benefits and
perquisites.  The Board shall ensure that any contract, agreement or arrangement
submitted to the Regional Director fully complies with the requirements of 12
C.F.R. Part 359, 12 C.F.R. §§ 563.39 and 563.161(b), and 12 C.F.R. Part 570 –
Appendix A.
 
______________________________
8 The term “Senior Executive Officer” is defined at 12 C.F.R. § 563.555.
9 The term “golden parachute payment” is defined at 12 C.F.R. § 359.1(f).
10The term “prohibited indemnification payment” is defined at 12 C.F.R. §
359.1(l).
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 14 of 18
 
 
 
 

--------------------------------------------------------------------------------

 
40.           By April 30, 2011, the Board shall approve and submit to the
Regional Director an acceptable plan (Compensation Plan) to revise the
compensation and remuneration of the Directors and Senior Executive Officers of
the Association pursuant to the requirements of 12 C.F.R. § 563.161.  Within
fifteen (15) days of receipt of any comments from the Regional Director, the
Association shall amend the Compensation Plan to incorporate the comments of the
Regional Director and shall adopt and implement the Compensation Plan.
 
Dividends and Other Capital Distributions.
 
41.           Effective immediately, the Association shall not declare or pay
dividends or make any other capital distributions, as that term is defined in 12
C.F.R. § 563.141, without receiving the prior written approval of the Regional
Director in accordance with applicable regulations and regulatory guidance.  The
Association’s written request for approval shall be submitted to the Regional
Director at least thirty (30) days prior to the anticipated date of the proposed
declaration, dividend payment or distribution of capital.
 
Transactions with Affiliates.
 
42.           Effective immediately, the Association shall not engage in any
transaction with an affiliate unless, with respect to each such transaction, the
Association has complied with the notice requirements set forth in 12 C.F.R. §
563.41(c)(4), which shall include the information set forth in 12 C.F.R. §
563.41(c)(3).  The Board shall ensure that any transaction with an affiliate for
which notice is submitted pursuant to this Paragraph, complies with the
requirements of 12 C.F.R. § 563.41 and Regulation W, 12 C.F.R. Part 223.
 
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 15 of 18
 
 
 

--------------------------------------------------------------------------------

 
Third Party Contracts.
 
43.           Effective immediately, the Association shall not enter into any
arrangement or contract with a third party service provider that is significant
to the overall operation or financial condition of the Association11 or outside
the Association’s normal course of business unless, with respect to each such
contract, the Association has: (a) provided the Regional Director with a minimum
of forty-five (45) days prior written notice of such arrangement or contract and
a written determination that the arrangement or contract complies with the
standards and guidelines set forth in Thrift Bulletin 82a (TB 82a); and (b)
received written notice of non-objection from the Regional Director.
 
Effective Date, Incorporation of Stipulation.
 
44.           This Order is effective on the Effective Date as shown on the
first page.  The Stipulation is made a part hereof and is incorporated herein by
this reference.
 
Duration.
 
45.           This Order shall remain in effect until terminated, modified, or
suspended by written notice of such action by the OTS, acting by and through its
authorized representatives.
 
________________________
11 A contract will be considered significant to the overall operation or
financial condition of the Association where the annual contract amount equals
or exceeds two percent (2%) of the Association’s total capital, where there is a
foreign service provider, or where it involves information technology that is
critical to the Association’s daily operations without regard to the contract
amount.
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 16 of 18

 
 

--------------------------------------------------------------------------------

 
 
Time Calculations.
 
46.           Calculation of time limitations for compliance with the terms of
this Order run from the Effective Date and shall be based on calendar days,
unless otherwise noted.
 
47.           The Regional Director, or an OTS authorized representative, may
extend any of the deadlines set forth in the provisions of this Order upon
written request by the Association that includes reasons in support for any such
extension.  Any OTS extension shall be made in writing.
 
Submissions and Notices.
 
48.           All submissions, including any reports, to the OTS that are
required by or contemplated by this Order shall be submitted within the
specified timeframes.
 
49.           Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Order shall be in
writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:
 
(a)           To:           OTS
Michael E. Finn, Regional Director
Attn: Thomas Angstadt, Assistant Director
Office of Thrift Supervision
Harborside Financial Center Plaza Five
Suite 1600
Jersey City, New Jersey 07311
 
(b)           To:          Brooklyn Federal Savings Bank
Richard A. Kielty, President and Chief Executive Officer
81 Court Street
Brooklyn, New York 11201
 
No Violations Authorized.
 
50.           Nothing in this Order or the Stipulation shall be construed as
allowing the Association, its Board, officers, or employees to violate any law,
rule, or regulation.
 
 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 17 of 18

 
 

--------------------------------------------------------------------------------

 
IT IS SO ORDERED.
 

     
OFFICE OF THRIFT SUPERVISION
 
 
 
 
By:_/s/ Michael E. Finn
 
Michael E. Finn
 
Regional Director, Northeast Region
       
Date: See Effective Date on page 1

 
Brooklyn Federal Savings Bank
Order to Cease and Desist
Page 18 of 18
 